Title: To George Washington from Alexander Spotswood, 6 July 1798
From: Spotswood, Alexander
To: Washington, George

 

Dear Sir
Newpost. July 6. 1798.

My letter to Mr Short respecting the purchase of Andrew Woodrows 300 acree Survey—and my letter to Feild respecting the lands opposite yours on Rough Creek—was put into the hands of a Mr Bland, who took his departure for Kentucky the 10th of April last—last week I received a letter from Mr Short dated Fredericksburg—he Says, he met Mr Bland in the Wilderness who delivered him my packet—that he immediately forwarded my letter to Mr Feild: and being a Stage passenger, and haveing urgent bussiness which compels him to push forward to Philadelphia—puts it out of his power to see me until his return—which will be about the 16 of this Month Therefore—if you think of any other Bussiness you wish done for you in Kentucky—or should you chuse to make any alteration in the instructions already given me—you will please to Signify the Same which shall be communicated to Mr Short.
One thing I will observe to you—Colo. Marshal is old; very infirm, and Seldom or ever goes out of his yard—and in case of an omission in yr Taxes—which may happen by the death, or illness of Colo. Marshall; as a non resident, you are to expect no favour—then would it not be better to get Mr Short, who is a young man to Undertake this bussiness—a letter from you to him would be pleaseing—as sure I am from the very Respectful manner in which I have frequently heard him Speak of you—when I was in Kentucky that Nothing could give him greater pleasure, than to take charge of yr property in that Country—as well as to render you Service in any other way.
My family desires to be presented in the most Respectful manner to you Mrs Washington & Miss Custis as well as dear sr yr Aff. Ob. Svt

A. Spotswood

